Citation Nr: 0825928	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-39 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The veteran testified before the Board in 
June 2007.  

In an October 2007 decision, the Board denied the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, an April 2008 Order of 
the Court remanded the claim for readjudication in accordance 
with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
been diagnosed with bilateral hearing loss and tinnitus, but 
it remains unclear whether the diagnosed hearing loss and 
tinnitus are related to his period of active service.    

The veteran's service medical and personnel records show that 
he worked as a jet engine mechanic during service and that he 
complained of a history of tinnitus in January 1960 following 
noise exposure.  On separation examination in November 1963, 
it was noted that the veteran had experienced difficulty 
hearing out of his left ear over the previous year, but no 
residuals were found.  In private medical reports dated in 
January 2006 and June 2008, the physicians opined that it was 
at least as likely as not that the veteran's bilateral 
hearing loss and tinnitus were related to unprotected noise 
exposure during service.  On VA examination in May 2006, the 
examiner opined that the veteran's current hearing loss and 
tinnitus were not caused by or a result of military service 
because the veteran had a normal audiometric evaluation upon 
discharge from service.  In order to make an accurate 
assessment of the veteran's entitlement to service connection 
for his disabilities, it is necessary to have a medical 
opinion discussing the relationship between his disabilities 
and service based upon a thorough review of the record.  The 
Board thus finds that an examination and opinion addressing 
the etiologies of these disorders are necessary in order to 
fairly decide the merits of the veteran's claims.  
    
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether there 
is any relationship between his current 
bilateral hearing loss and tinnitus and 
his period of active service.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current bilateral hearing loss 
and tinnitus are etiologically related 
to the veteran's period of active 
service.  Specifically, the examiner 
should provide an explanation as to 
whether the bilateral hearing loss and 
tinnitus are related to the veteran's 
in-service complaints of tinnitus or 
left ear hearing loss.  If necessary, 
the examiner should reconcile the 
opinion with the other medical opinions 
of record.  The rationale for all 
opinions expressed should be provided.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.

2.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.  
   
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

